Case: 20-40491     Document: 00516192547         Page: 1     Date Filed: 02/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 4, 2022
                                  No. 20-40491                      Lyle W. Cayce
                                                                         Clerk

   Yasmin Ruvalcaba,

                                                           Plaintiff—Appellant,

                                       versus

   Angleton Independent School District; Jerry Crowell,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CV-243


   Before Jolly, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Yasmin Ruvalcaba appeals the dismissal of her § 1983 claim against
   Defendant Jerry Crowell and the summary judgment in favor of Defendant
   Angleton Independent School District (AISD) on her Title IX claim. We
   AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40491      Document: 00516192547          Page: 2    Date Filed: 02/04/2022




                                    No. 20-40491




                                          I
          We begin by recounting the factual allegations set forth in Ruvalcaba’s
   complaint. Ruvalcaba was a ninth-grader at Angleton High School (AHS) in
   2014. On October 7 of that year, she was playing saxophone by herself in one
   of the school’s music practice rooms when one of her male classmates,
   “J.F.,” entered the practice room and asked Ruvalcaba to help him prepare
   for an upcoming competition in which their marching band was to compete.
   When she agreed, he used a music stand to block the window in the practice
   room door so that passersby could not see into the room. He then allegedly
   ordered Ruvalcaba to get on her knees, at which point he unfastened his pants
   and forced her to perform oral sex on him. Later that day, Ruvalcaba
   informed one of her teachers that J.F. had exposed himself to her, but she did
   not mention the alleged assault. The teacher immediately notified AHS
   Assistant Principal Jay Janczak, who took Ruvalcaba aside and asked her to
   write down what had happened. When he saw her write the words, “he made
   me get on my knees and I did,” Janczak took the incomplete statement away
   and told Ruvalcaba that she could finish it later. Janczak then took Ruvalcaba
   to the AISD police department’s office, where administrators contacted her
   mother, Laura Jaso. When Jaso arrived at the office shortly thereafter, AHS
   Assistant Principal Christina Todd gave Jaso Ruvalcaba’s written statement
   from earlier that day. Noticing the statement seemed incomplete, Jaso asked
   Todd what else had happened, to which Todd replied, “We are
   investigating. . . . We’ll look into it tomorrow. We need to determine if it’s a
   crime,” but also warned that J.F. had not been “told not to come to school.”
          Later, as Jaso was on her way home with Ruvalcaba, Ruvalcaba alleged
   for the first time that J.F. had forced her to perform oral sex on him. Jaso
   immediately took Ruvalcaba to the municipal police station. to report the




                                          2
Case: 20-40491         Document: 00516192547       Page: 3   Date Filed: 02/04/2022




                                    No. 20-40491


   assault. Angleton police, upon hearing Ruvalcaba’s account, contacted
   AISD, which sent an AISD police officer and AHS Principal Jerry Crowell
   to speak with Ruvalcaba at the station. Crowell, upon arriving at the station,
   first asked to speak to Ruvalcaba alone. According to the complaint, Crowell
   then commented in the presence of Ruvalcaba, Jaso, and several officers that,
   “women lie about these things all the time.” Crowell proceeded to take
   Ruvalcaba into a separate room for questioning. After several minutes, Jaso
   became concerned and opened the door to the room to find Ruvalcaba on the
   floor on her hands and knees, with Crowell sitting several feet away in an
   office chair. Jaso demanded an explanation of what was happening, to which
   Crowell allegedly replied, “I didn’t do anything; I just needed her to show
   me in order to investigate.” Jaso then took her daughter, who was crying, and
   left the station.
          The next day, Jaso arrived at the school to be greeted by Crowell and
   AISD Officer Chris Dubois. They asked to speak with Ruvalcaba, who was
   at home recovering from the day before. Jaso agreed and left to return with
   her daughter later that day. Dubois and Crowell proceeded to question
   Ruvalcaba in a manner her complaint describes as antagonistic. She alleges
   that Dubois “banged on the table” and made such remarks as, “I know
   you’re lying and when I prove it, you’re going to jail. I will file charges on
   you”; whereas Crowell largely “just sat there.” The complaint accuses
   Crowell of comparing what Ruvalcaba had told him the day prior and “trying
   to find discrepancies in her story,” and of later declaring that the attack did
   not happen. Seeing that her daughter was becoming increasingly distraught,
   Jaso decided to end the questioning and take her home. The following day,
   Jaso visited AISD’s Title IX Coordinator Mark Comneck and complained
   about Crowell and Dubois’ treatment of Ruvalcaba. Comneck said he would
   discuss the matter with the school and told Jaso that Crowell would call her
   back, but, according to the complaint, Crowell never did so. Meanwhile,




                                          3
Case: 20-40491     Document: 00516192547             Page: 4   Date Filed: 02/04/2022




                                      No. 20-40491


   Ruvalcaba’s mental state was worsening. She became depressed, stopped
   attending school, and twice was hospitalized for suicide attempts. She
   withdrew from AHS soon after and enrolled at a nearby private school.
                                  *        *         *
          Ruvalcaba filed suit in August 2018. Her claims, in relevant part, were
   (1) that Crowell had “subjected [her] to violations of her right to equal
   protection of law by failing to investigate [J.F.’s] misconduct, failing to
   appropriately discipline [him], forcing [Ruvalcaba] to reenact the attack, and
   manifesting deliberate indifference to the sexual assault that occurred” at
   AHS; and (2) that AISD had violated her rights under Title IX by failing to
   adequately protect her from gender-based harassment at school.
          Crowell responded with a motion to dismiss the § 1983 claim against
   him for failure to state a claim. The magistrate judge recommended granting
   Crowell’s motion. See No. 3:18-CV-00243, 2019 WL 2996536 (S.D. Tex.
   June 6, 2019). Ruvalcaba filed objections to that recommendation,
   accompanied by new factual allegations previously unknown to the
   magistrate judge. Among these were affidavits that Ruvalcaba argued were
   evidence of Crowell’s disparate treatment of male and female students. One
   was from a female former AHS student (“J.J.”) who claimed, with few
   details, she had been assaulted by a student at school but that Crowell “did
   not provide [her] with any protection” afterwards, and hugged J.J. when she
   reported the incident to him (which “made [her] uncomfortable”). The
   other declaration was from Jaso, who recounted a phone conversation she
   had with a male former AHS student (“R.M.”) who had complained to
   Crowell that J.F. had spread sexual rumors about R.M. back when the two
   were classmates. According to R.M., school administrators did not make him
   “re-enact the rumor” but instead simply told him “they would take care of
   it”—though “[n]either male student got in trouble for the incident.” The




                                           4
Case: 20-40491         Document: 00516192547             Page: 5      Date Filed: 02/04/2022




                                         No. 20-40491


   district    judge    was     unpersuaded        and    adopted      the     magistrate’s
   recommendation to dismiss the § 1983 claim against Crowell. See 2019 WL
   2994638 (S.D. Tex. July 9, 2019).
           AISD then moved for summary judgment on Ruvalcaba’s Title IX
   claim. AISD produced sworn denials of some of her complaint’s allegations
   (including Crowell’s affidavit denying ever having said, “women lie about
   these things all the time”), as well as evidence showing the extent of AISD’s
   investigation—which concluded based on witness interviews and security
   camera footage that J.F. did not assault Ruvalcaba.1 Ruvalcaba responded to
   AISD’s motion with, among other things, her sworn statement purporting
   to show that AISD had “actual knowledge” of the sex-based harassment
   against her. After considering the summary-judgment record, the magistrate
   judge recommended granting AISD’s motion as to the Title IX claim. See
   2019 WL 8273375 (Dec. 19, 2019). Again, Ruvalcaba’s objections to the
   recommendation included new evidence—namely, her and Jaso’s sworn
   declarations stating that Crowell had indeed remarked to them that “women
   lie about these things all the time.” The district judge declined to consider
   these materials and adopted the magistrate’s recommendation of summary
   judgment for AISD. See 2020 WL 1431602 (Mar. 23, 2020). Ruvalcaba then
   appealed.




           1
             Also included was a letter from the U.S. Department of Education’s Office of
   Civil Rights (OCR) to the AISD superintendent summarizing its investigation into
   Ruvalcaba’s complaint “that AISD failed to address her report of sexual assault in a timely
   and effective manner.” OCR had “reviewed [AISD’s] Title IX grievance procedures in
   place during . . . the 2014-2015 school year,” and had “determined that [they] provide[d]
   a prompt and equitable resolution of complaints alleging sex-based discrimination and
   harassment” and thus “satisf[ied] the Title IX regulatory requirements.”




                                               5
Case: 20-40491      Document: 00516192547           Page: 6     Date Filed: 02/04/2022




                                     No. 20-40491


                                          II
                                           A
          We begin by considering whether the district court properly dismissed
   Ruvalcaba’s § 1983 claim against Crowell. We review de novo a dismissal for
   failure to state a claim pursuant to FED. R. CIV. P. 12(b)(6). Walker v.
   Beaumont Indep. Sch. Dist., 938 F.3d 724, 734 (5th Cir. 2019). We “accept as
   true all well pleaded facts in the complaint,” Campbell v. Wells Fargo Bank,
   N.A., 781 F.2d 440, 442 (5th Cir. 1986), “and then determine whether they
   plausibly give rise to an entitlement to relief,” Ashcroft v. Iqbal, 556 U.S. 662,
   679 (2009). But we neither “strain to find inferences favorable to the
   plaintiffs,” Westfall v. Miller, 77 F.3d 868, 870 (5th Cir. 1996), nor “accept
   conclusory allegations” or “unwarranted deductions,” Southland Sec. Corp.
   v. INSpire Ins. Sols., Inc., 365 F.3d 353, 361 (5th Cir. 2004).
          “To state a claim under § 1983, a plaintiff must allege the violation of
   a right secured by the Constitution . . . by a person acting under color of state
   law.” West v. Atkins, 487 U.S. 42, 48 (1988). Ruvalcaba alleges that Crowell,
   who all agree was acting under color of law at all relevant times, denied her
   equal protection on the basis of her sex. See U.S. CONST. amend. XIV. It is
   well-settled that “§ 1983 suits based on the Equal Protection Clause” are
   “available to plaintiffs alleging unconstitutional gender discrimination in
   schools.” Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 258 (2009).
          A “violation of equal protection occurs . . . when [a state actor] treats
   someone differently than others similarly situated.” Brennan v. Stewart, 834
   F.2d 1248, 1257 (5th Cir. 1988). But official action that “does not appear to
   classify or distinguish between . . . persons or groups . . .—even if irrational—
   does not deny . . . equal protection of the laws.” Id. A plaintiff “must allege
   . . . that [s]he received treatment different from that received by similarly




                                           6
Case: 20-40491      Document: 00516192547          Page: 7    Date Filed: 02/04/2022




                                    No. 20-40491


   situated individuals and that the unequal treatment stemmed from a
   discriminatory intent.” Taylor v. Johnson, 257 F.3d 470, 473 (5th Cir. 2001).
          Ruvalcaba argues that she sufficiently stated a claim that Crowell
   denied her equal protection on the basis of her sex, pointing to allegations in
   her complaint that he failed to “investigate [J.F.’s] misconduct” or
   “appropriately discipline [him],” and “forc[ed] [Ruvalcaba] to reenact the
   attack.” Assuming (as we must at this stage) that these allegations are true,
   they would not amount to an equal-protection violation because they are not
   accompanied by factual allegations suggesting that Crowell treated
   Ruvalcaba less favorably than he would have treated a male student under
   similar circumstances. Ruvalcaba’s allegations certainly portray Crowell as
   callous and indifferent. But the fact that “school officials may not have
   adequately responded to [a student’s] complaints” does not itself “rise[] to
   the level of an equal protection violation.” Priester v. Lowndes Cty., 354 F.3d
   414, 424 (5th Cir. 2004). Rather, a plaintiff must allege facts “show[ing] that
   discrimination against women is the ‘motivating factor’” behind officials’
   inaction. Beltran v. City of El Paso, 367 F.3d 299, 305 (5th Cir. 2004).
          Ruvalcaba’s complaint did not clear this bar. Ruvalcaba relies heavily
   on her allegation that Crowell remarked, “women lie about these things all
   the time.” This accusation, if true, would be a deplorable expression of sexist
   sentiment, but it does not state a claim for denial of equal protection. Mere
   “exposure to a discriminatory message, without a corresponding denial of
   equal treatment, is insufficient to plead injury in an equal protection case.”
   Moore v. Bryant, 853 F.3d 245, 250 (5th Cir. 2017). While such comments
   may constitute evidence of discriminatory intent, see Williams v. Bramer, 180
   F.3d 699, 706 (5th Cir. 1999), they cannot, without more concrete allegations
   of disparate treatment, amount to equal-protection violations. Indeed, we
   have rejected equal-protection claims in the past when they were founded
   upon mere allegations of bigoted remarks coupled with inconsiderate (though



                                          7
Case: 20-40491        Document: 00516192547             Page: 8      Date Filed: 02/04/2022




                                         No. 20-40491


   not apparently discriminatory) treatment. See Club Retro, L.L.C. v. Hilton,
   568 F.3d 181, 213 (5th Cir. 2009); Priester, 354 F.3d at 423–24; Clayton ex rel.
   Hamilton v. Tate Cty. Sch. Dist., 560 F. App’x 293, 297–98 (5th Cir. 2014);
   cf. Fennell v. Marion Indep. Sch. Dist., 804 F.3d 398, 415 (5th Cir. 2015).
           Ruvalcaba falls back onto the materials she presented for the first time
   in her objections to magistrate judge’s recommendation that her § 1983 claim
   be dismissed. In particular, she calls our attention to “affidavits and text
   messages” that she believes evince Crowell’s “history of treating female
   students bringing harassment or assault concerns worse than male
   students.”2 First, says Ruvalcaba, Crowell “would give female students
   unwanted hugs,” citing the statement of J.J. (a female former AHS student)
   who claimed to have been assaulted in October 2017 by another student at
   school. J.J.’s statement alleged that Crowell had hugged J.J. when she
   reported the incident to him, even though she “did not want him to touch
   [her].” While J.J. claims that Crowell’s hugs “made [her] uncomfortable,”
   her statement does not indicate that she ever conveyed to him that his actions
   were unwelcome. More importantly, J.J.’s statement hardly shows a systemic
   pattern of sex discrimination by Crowell in the form of “unwanted . . .
   physical contact,” since Ruvalcaba (the only other female student whose
   complaints against Crowell are part of this record) does not accuse him of
   touching her inappropriately. Similarly, J.J.’s account also tends to undercut
   Ruvalcaba’s contention that Crowell made her reenact her assault because of
   his animus against female students, in that J.J. does not report that Crowell
   made her reenact her assault.




           2
              We assume arguendo that the district court should have considered these
   materials in ruling on the 12(b)(6) motion; either way, they do not affect our conclusion.




                                               8
Case: 20-40491      Document: 00516192547           Page: 9    Date Filed: 02/04/2022




                                     No. 20-40491


          Ruvalcaba also cites J.J.’s statement as an illustration of how Crowell
   “generally did nothing to address [female students’] concerns,” in that he
   “did not provide [J.J.] with any protection” after she reported an assault.
   Even assuming that is true, Ruvalcaba’s other account of a male former
   Angleton High student (R.M.) cuts against the notion that sex discrimination
   was afoot. R.M. purportedly complained to Crowell in 2016 that J.F. had
   spread sexual rumors about R.M., and that school administrators did not
   make R.M. “re-enact the rumor” but instead simply said “they would take
   care of it”—though “[n]either male student got in trouble for the incident.”
   But the fact that no one was disciplined in response to a male student’s
   complaint undermines, rather than supports, a claim of sex discrimination.
   Nor can anything be gleaned from the fact that Crowell did not make R.M.
   “re-enact the rumor” (however that might be done); an allegation of
   spreading inappropriate rumors is simply too different from one of sexual
   assault to give rise to the inference that Crowell’s differential handling of the
   respective complaints was due to gender bias. Lastly, although both former
   students make the same accusation (almost verbatim) that “[i]t [wa]s [their]
   experience that Mr. Crowell treated girl students differently than boys,” this
   contention is conclusory and therefore insufficient to overcome a 12(b)(6)
   motion to dismiss. See Southland Sec. Corp., 365 F.3d at 361.
          For these reasons, dismissal of Ruvalcaba’s § 1983 claim was proper.
                                          B
          We next consider whether the district court properly granted
   summary judgment for AISD on Ruvalcaba’s Title IX claim. This too we
   review de novo. Fennell, 804 F.3d at 407. Summary judgment is proper “if the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
   A “dispute about a material fact is ‘genuine’ . . . if the evidence is such that




                                           9
Case: 20-40491     Document: 00516192547            Page: 10    Date Filed: 02/04/2022




                                     No. 20-40491


   a reasonable jury could return a verdict for the nonmoving party.” Anderson
   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
          Title IX provides, “No person . . . shall, on the basis of sex, be
   excluded from participation in, be denied the benefits of, or be subjected to
   discrimination under any education program or activity receiving Federal
   financial assistance.” 20 U.S.C. § 1681(a). A school district covered by Title
   IX “may be liable for student-on-student harassment if the district (1) had
   actual knowledge of the harassment, (2) the harasser was under the district’s
   control, (3) the harassment was based on the victim’s sex, (4) the harassment
   was ‘so severe, pervasive, and objectively offensive that it effectively bar[red]
   the victim’s access to an educational opportunity or benefit,’ and (5) the
   district was deliberately indifferent to the harassment.” Sanches v. Carrollton-
   Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 165 (5th Cir. 2011) (alteration
   in original) (quoting Davis v. Monroe Cty. Bd. Of Educ., 526 U.S. 629, 650
   (1999)). Here, the district court held that there was no genuine dispute that
   (1) AISD had no actual knowledge that Ruvalcaba was being harassed, and
   (2) that AISD was not deliberately indifferent in its handling of her reported
   assault. We agree with the district court’s conclusions on both points.
          First, as to AISD’s knowledge, it is undisputed that AISD only
   learned of the assault allegation at issue here on October 7, 2014—the day it
   purportedly occurred. Ruvalcaba argues that she provided summary-
   judgment evidence in opposition to AISD’s evidence that showed that the
   District knew prior to J.F.’s alleged assault that he had been harassing her.
   Ruvalcaba’s declaration in opposition to AISD’s motion reads as follows:
          [J.F.] repeatedly and openly bullied me in many ways. He
          verbally attacked me in front of others, graphically threatened
          me, and encouraged other students to harass me. The bullying
          started in August 2014 and it occurred during band classes and
          band practices. The bullying escalated when [he] repeatedly



                                          10
Case: 20-40491     Document: 00516192547            Page: 11   Date Filed: 02/04/2022




                                     No. 20-40491


          and intentionally would take my personal property, mishandle
          my Epi-Pen with intent to break it, make inappropriate noises
          and comments about the Epi-Pen’s shape and my use of it. I
          reported to [AHS band director] Nathan Carter numerous
          times that [J.F.] was bullying me, that he was taking possession
          of my personal belongings including the Epi-pen, threatening
          to break my Epi-pen, and damaging my purse. I reported to Mr.
          Carter that [J.F.] was name-calling and would use his body to
          make inappropriate movements. I asked Mr. Carter to make
          [J.F.] stop. Mr. Carter did not do anything to stop [J.F.] and
          the bullying continued.
   These allegations, however, describe only generalized bullying and do not
   suggest that AISD staff had knowledge that J.F. was engaged in the kind of
   harassment “on the basis of sex” with which Title IX is concerned. They do
   not create a genuine dispute of material fact as to AISD’s actual knowledge
   of sexual harassment. See I.F. v. Lewisville Indep. Sch. Dist., 915 F.3d 360, 377
   (5th Cir. 2019) (student telling administrators that she was “severely
   bullied” did not put them on notice of sexual harassment); Rost v. Steamboat
   Springs RE-2 Sch. Dist., 511 F.3d 1114, 1119 (10th Cir. 2008) (student telling
   administrators that boys were “bothering her” did not put staff on notice of
   sexual harassment).
          Even if we construe the references above to “inappropriate”
   comments by J.F. as describing sexually suggestive remarks, Title IX does
   not impose liability on school administrators based on their knowledge that a
   student made remarks “merely tinged with offensive sexual connotations.”
   Sanches v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 165 (5th
   Cir. 2011) (quoting Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 66 (1st Cir.
   2002)). Nor does Ruvalcaba’s reliance on R.M.’s claim (recounted
   secondhand in Jaso’s statement) that J.F. was spreading sexually suggestive




                                          11
Case: 20-40491     Document: 00516192547            Page: 12   Date Filed: 02/04/2022




                                     No. 20-40491


   rumors show AISD’s actual knowledge of a tendency on J.F.’s part towards
   sexual harassment, since the rumor incident reportedly happened more than
   a year after Ruvalcaba claims she was assaulted.
          Ruvalcaba also did not produce evidence creating a genuine dispute of
   material fact as to whether AISD was deliberately indifferent in its handling
   of her assault complaint. “Deliberate indifference is an extremely high
   standard to meet.” Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756 (5th
   Cir. 2001). “Actions and decisions by officials that are merely inept,
   erroneous, ineffective, or negligent do not amount to deliberate
   indifference.” Doe ex rel. Doe v. Dall. Indep. Sch. Dist., 153 F.3d 211, 219 (5th
   Cir. 1998). Rather, a school district’s “response to the harassment or lack
   thereof [must be] clearly unreasonable in light of the known
   circumstances.” Davis, 526 U.S. at 648. Here, uncontradicted evidence in
   the record discloses that, far from “being clearly unreasonable,” AISD’s
   “investigation was thorough and appropriate.” I.F., 915 F.3d at 377.
   Administrators reported the incident to AISD police within a day of learning
   of it, and AISD officers and staff conducted witness interviews (including
   with the alleged victim and perpetrator, as well as numerous others who
   interacted with either of them on the day of the purported assault), reviewed
   security camera footage, and conducted a lie detector test of J.F. (who
   passed). AISD administrators concluded from their several-months-long
   investigation that the assault had not occurred as Ruvalcaba had alleged.
   Even if this conclusion were “in error” (which we in no way suggest it was),
   AISD’s investigation certainly was not so obviously inadequate as to
   constitute deliberate indifference for Title-IX purposes. Doe, 220 F.3d at 388.
          Ruvalcaba points out what she believes are deficiencies in AISD’s
   investigation. First, she contends that AISD staff were “inclined to
   disbelieve Yasmin as a woman from the outset.” We see little indication that
   any such disbelief resulted in an less thorough investigation, and even if it



                                          12
Case: 20-40491     Document: 00516192547           Page: 13   Date Filed: 02/04/2022




                                    No. 20-40491


   had, Ruvalcaba offers no evidence that investigators disbelieved her because
   she was female rather than because of her history of reporting false
   accusations to school administrators. Nor did Ruvalcaba offer evidentiary
   support for her principal example of gender bias—the accusation that
   Crowell said, “women lie about these things all the time”—except the
   allegation in her complaint itself, which is not competent summary-judgment
   evidence, see King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (per curiam);
   whereas Crowell offered into evidence his sworn denial that he made the
   remark. Ruvalcaba also claims the investigation was flawed because AISD
   investigators “ignored the available medical evidence in favor of the already
   assumed result.” She cites two places in the record where the evidence
   discloses that she tested positive for Chlamydia at some point after the
   alleged assault. However, she points to no evidence that she contracted the
   disease as a result of the alleged assault, as her brief claims. Indeed, when
   Officer Dubois attempted to meet with Jaso to follow up regarding this
   information, she did not show up, and later told AISD staff that the meeting
   was off and all further communication regarding her daughter’s assault
   accusations would be through Jaso’s attorney. In sum, Ruvalcaba has given
   no reason to believe AISD’s investigation was even “inept, . . . ineffective,
   or negligent”—let alone deliberately indifferent. Doe, 153 F.3d at 219.
          Finally, we note that much of what Ruvalcaba apparently considers
   her strongest evidence was presented for the first time in her objections to
   magistrate judge’s report and recommendation that AISD’s summary-
   judgment motion be granted. The district judge noted as much in refusing to
   consider such evidence, before ultimately adopting the magistrate’s
   recommendation See 2020 WL 1431602, at *1 (S.D. Tex. Mar. 23, 2020).
   When    litigants   “objecting   to   a    magistrate   judge’s   report   and
   recommendation on summary judgment . . . submit additional evidence for
   the district court’s de novo review,” “the district court is not necessarily




                                         13
Case: 20-40491      Document: 00516192547          Page: 14   Date Filed: 02/04/2022




                                    No. 20-40491


   required to accept the new evidence” but instead “has discretion to
   determine whether, in light of all pertinent circumstances, the new evidence
   should be accepted.” Davis v. Hernandez, 798 F.3d 290, 292 (5th Cir. 2015).
   We review such a decision for abuse of discretion. Performance Autoplex II
   Ltd. v. Mid-Continent Cas. Co., 322 F.3d 847, 861 (5th Cir. 2003). In
   exercising this discretion, a district court should consider “(1) the moving
   party’s reasons for not originally submitting the evidence; (2) the importance
   of the omitted evidence to the moving party’s case; (3) whether the evidence
   was previously available to the non-moving party when it responded to the
   summary judgment motion; and (4) the likelihood of unfair prejudice to the
   non-moving party if the evidence is accepted.” Id. at 862.
            The evidence submitted by Ruvalcaba after the magistrate’s report
   consisted of her and her mother’s sworn affidavits repeating allegations from
   the complaint, with certain additional details. Ruvalcaba offers no reason why
   this evidence—which undoubtedly was available to her from the time this
   suit was filed—could not have been presented for the magistrate judge’s
   consideration. As we have held under like circumstances where a litigant has
   “provid[ed] no reason why it failed to introduce the evidence earlier,” we
   hold here that “the district court clearly did not abuse its discretion in
   disallowing this evidence.” Id.; see also Lewis v. Igwe, 252 F. App’x 626, 627
   (5th Cir. 2007) (per curiam); Reed v. Stephens, 739 F.3d 753, 769 n.5 (5th Cir.
   2014).
            For these reasons, summary judgment for AISD was proper.
                                        III
            The judgment of the district court is AFFIRMED.




                                         14